Case 19-23919   Doc 1   Filed 05/30/19   Entered 05/30/19 10:31:12   Desc Main
                           Document      Page 1 of 7
Case 19-23919   Doc 1   Filed 05/30/19   Entered 05/30/19 10:31:12   Desc Main
                           Document      Page 2 of 7
Case 19-23919   Doc 1   Filed 05/30/19   Entered 05/30/19 10:31:12   Desc Main
                           Document      Page 3 of 7
Case 19-23919   Doc 1   Filed 05/30/19   Entered 05/30/19 10:31:12   Desc Main
                           Document      Page 4 of 7
Case 19-23919   Doc 1   Filed 05/30/19   Entered 05/30/19 10:31:12   Desc Main
                           Document      Page 5 of 7
Case 19-23919   Doc 1   Filed 05/30/19   Entered 05/30/19 10:31:12   Desc Main
                           Document      Page 6 of 7
Case 19-23919   Doc 1   Filed 05/30/19   Entered 05/30/19 10:31:12   Desc Main
                           Document      Page 7 of 7
